Case 5:19-cr-50156-LRR Document 205 Filed 03/20/21 Page 1 of 2 PageID #: 2690




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH DAKOTA
                                  WESTERN DIVISION



 UNITED STATES OF AMERICA,

                Plaintiff,                                   No. 19-CR-50156-LRR

 vs.                                                                ORDER

 HOLLI LUNDAHL, a/k/a HOLLI
 TELFORD
                Defendant.
                                     ____________________

       The matter before the court is the government’s “Motion to Dismiss Count III of
Second Superseding Indictment” (“Motion”) (docket no. 202), which the government filed
on March 19, 2021. In the Motion, the government moves “for an Order dismissing Count
III of the Second Superseding Indictment . . . without prejudice, in the best interests of
justice.” Motion at 1.
       Pursuant to Federal Rule of Criminal Procedure 48(a), “[t]he government may, with
leave of court, dismiss an indictment, information, or complaint.” Fed. R. Crim. P. 48(a).
“[T]he district court may deny leave to dismiss an indictment . . . when dismissal is clearly
contrary to the manifest public interest.” United States v. Jacobo-Zavala, 241 F.3d 1009,
1012 (8th Cir. 2001). In this case, the court finds that dismissal is not clearly contrary to the
manifest public interest. See id. at 1013-14 (finding that dismissal is contrary to the manifest
public interest when the prosecutor acts in bad faith or has other improper motives).
Accordingly, the Motion is GRANTED. Counts III of the Second Superseding Indictment
(docket no. 87), as it pertains to Defendant is DISMISSED WITHOUT PREJUDICE.
       IT IS SO ORDERED.
Case 5:19-cr-50156-LRR Document 205 Filed 03/20/21 Page 2 of 2 PageID #: 2691




     DATED this 20th day of March, 2020.




                                           2
